0FFICEOFTHEA'l-T.ORNEY              GENERALOFTEXAS
                                       AUSTIN




Honorable    George   8.   Sheppttrd
c-troller   of Pub110 Aooounta
Austin, 'Iexaa

Dear Sirr




                                                     , are the appropriated
                                                       deduoted iron the rove-
                                                          under rald Artiale
                                                          8fer and allooatlon
                                                          rpeolal f9ndr prorid-
                                                      lo XX of raid riot?

                                                9 4 2,
                                                     lub ult~So r o uro p l.r dn
                                                o tetlmwr o a t




          Seotion 9 of Artlolr XV or the above elted A&t provldem
a8 follour;:

          "If any 8tamp or stamps ahall have been er-
     roneoualy affixed to ang book, oertifioate, or bill
     or attmorandum of sale, the Cowtroller  may
     prerentation of a alaim ior the ainount of &1i3?~
    BaoaCrble George B. Sheppard, p8ge 2


        #tamp or otompo wao cr were 00 erroneouslyafflxed
        go as to cause 1000 to the perocn or peroono omk%ng
        clati, pay ouch amount or ouoh nart thereof ao he
        rmap allov, to ouch ola&uant out of any monfeo oox-
        leoted under thin hrtlole. Suoh claim shall be pre-
        4entad to the Comptroller in vrlting, duly verified,
        and shell state the full nom and address of the
        olalmnt, the date of ouoh erroneouo affix.l.ng,the
        face value of ouoh otomg or otaqpo and oball deo-
        orlbe the inrtrument to vbloh the 8tPmp or stamp4
        were affixed and contain ouoh evidence as may.be
        avaIlable upon whiah the deamd for ouoh refund IO
        bared. Such olalm oh&l1 b4 prelented within ninety
        (90) days after ouch 4rropeouo affixing. The
        Comptroller lo hereby authorlced to preoorlbe the
        form of proof of ouoh olaim and Ii he finds that
        nuoh alaIm Is juot 8nd that ouoh ltmpo have been
        erroneously affixed, he ohall vlthln olxty (60)
        dayo looue a varrant or vorronto for ~the amount
        alaimed and allowed by him. If the Comptroller
        rejeoto ouch claim or any part thereof the ololm-
        ant lo hereby authorloed to file oult in a oourt of
        appropriate jurlodiotion in the County of Travis
        againrt the Comptroller 811 defendant for the pur-
        pore of determining the mount of luoh olalm.
        Suoh oult ohall be filed tith3.n ninety (90) day4
         from the date on which ouoh olati ohall have been
        rejeated by the Cmptroller.    After final adjudlca-
         tlon of th4 amount of ruoh 0la.U the Comptroller lo
        hereby authorized to drav a varrant or warrant8 In




              In order for on appmprlaticn   by the LogloZature to
    be valid and oonotltutlonal, ,it mu4t oonform to the folloving
    provisions of titiole 8, Seotion 6, Conrtltution of Tess48

              "HO mosey Shall be dramI from the Treamry
         but in puroumoe  of lpeolfio ap oprlatiatu made
         by lavt nor rhall ang ap opria ion of money b4
         made for 8 longer term tit& tv;earo,   exaept by




I
goAorabl4 a4orgeH.   shepprud,   page   3



     the first bglolature  to ooo4mble u~d4r this Con-
     4tltutlon, vhioh snq mek4 the n404004ry approprla-
     tiom to carry on the goverAm4At until the aoaem-
     blage of the elxt44Ath IsglOlature."

            The above ooIutltutioAa1 requirenumt that suonsy may
b4 &avn from the Stat4 Treasury only uAd4r "opeaifio approprla-
tiorrr,mad4 by lav" has been held to be la tlo fledby a partlmlar-
lty $.A l p4cificatlon of the purpose for vhloh the appropriated
m      are to be u44d, even though the aaximtun amount whlab may
be go drawn, or, in feat, any deflnlte   mow&t in dollars and
cent@,  i0 AOt  Ot4t4d.  Atklno v, State Hlghvay Xkpartment, 201
a. oh..~22s, Attorney OeAeralmo Oplnio~ go. 0-~76.

          Moreover, it has been determlAed that.it lo not neoeo-
4q~to   ooA0titute 8D.appropriation of aooieo from th4 Treasury
of the Steite, that the Legiolatw   4mplay the term “appropriate”
or the vords *there lo hereby appropriated’.or  simLl.ar verb-e.
A4 stated at 38 Texas JurioprudeAce, page 844:

          'Under the UoAotltutlon AO monsy #ball be
     dram.from   the treasury but in puroua~oa 0r op401-
     rlo approprl4tloAo maI4 by lav - a prohlbitloA that
     may not be ispored or evaded. The appropriation
     need not, hovever, be made.in  tho general approprla-
    'tion bill, nor :a aq pu@tloular form of vord~ re-
 .~ 'quired. It 10 oufflalont U th4 lagi4latur4 author-
     izes the eqendlture   by hr,  and opeolfleo the pm-
     pose for-vhloh the appropriation 14 made."

          lie are of the opinion that the above quoted 884tloA of
th4 Mock Trurofer Tax Act lo and oonstltutee a valid and sffeo-
tire lpproprl4tloA under the pertlAeAt 4oAotltutioaol provloio~
M   the authorltlea oonotrulng  atme, despite the gcmerality of
the laaguoge snd the f&at that no defiaite mowit,   either in
dollars or oento or eveA in p4m4nt4g40   of oollaatlono tmder the
Aot, lo therein opeolfied. The uademoored portlonr of Beotion
9 of the Stook TrazlnferTsr Aat, aleely IAdioate a Leglolatlve
intent to appropriate out of th4 atoak tranrfec tax40 ot@.leoted
thereunder, ouoh amotmto of money as lo ~aeooary to refmd,
upon olalmo properly end timely presented and verified, ta%eo
ai@takenly paid to you ‘and you may prooeed to hoA@ ouch olaS+    ,
Under the authority thereof.
    gtmorableGeorge B.   shspprrd,     page    4



                Goruiderlng the reoond ph444 of your queotlon, ve 4r4
    of the opinion that fund0 in an amount ~4oaoou~    mid lufflaient
    to pay 0rr and dlooharge the04 trmofer tax refund olalmo 40tab-
    u-d     before you or in a oourt 0s oomp4t4nt juriodiotion, a0
    provided by the Act, are and beooiw appropriated for t&lo 8peol-
    fla purp004   lmwdlately upon receipt of ouah tranofer tax oollea-
    tionr and prior to the allooatlon, transfer and oredlt thereof to
    tb4 varlouo oonotltutional md statutory fund8 referred to in
    motion 2 of AzW.aJe X, House Bill lo. 8,'R4gul~~ S4oolon,     47th
    Lepiolature.

              Under the ceablon      r4rertd       to, all of the r4v4m40     de-
    rived and oolleoted under Artlola XV (amo   others) of said Act,
    *after~deduotionof that portion provldbdY or enforcement pur-
            lball be allocated to the Available School Fund in the
    ZZ'Treaoury     to the 4xt4nt 0s otxe-fourth 0s the total eoU40-
    tlano, the ranoining thr44-r0wtha to be dspor$.t~rd in 8 Cl*aranoe
    mnd in theTmaoury for traofer, all.OOatlOnsnrloredit In stated
    qiqouxtto,to the several opeeial.oocial security funds ouoh as tim
    %l.lzulAssistance Fund," the %hll&4n~o    Aoolotenae Fund,"the
    *Zeaeher Retirement System," and the “Old Age Aoolotanoe   Fund,”
    the balllnoe, if say, remainlag In the Claaranee Fund to be paid
    into the C&mm1    Revenue Fund of the State of Texas. There being
    DO opeolal fund created in the iltateTreasury for.the hono~iag
    of refund ohinm under this Aot,   and you, ~8 Camptroller, being
    4xpr4ooly enjoined and dlreoted to pep t&404 alaZm0 "out 0s an)-
    mom),    oolleoted under th+a Artlola? and to ewoute end lam14
    warrants for ouah refunds vhloh "shell be paid only out of the
    funds oolleoted hereunder," we think it lo clearly contemplated
    that the appropriation for Ohio purpose is fmm the tax futkdo4nd
    revenues, aa aad vhen eolleoted under the Aot, and prior to their
    treaofer   to the varloos designated rrmds, from whioh no wlthdrW81
    lo allowed exoept for the purposes of ouch fund.
              Truotlng that the foP4golng fully onover                your Inquiry,
    ll4 are

                                                      Yours   very   truly




                                                                     Aasiotant
    PHRtdb
I